          Case 1:19-cv-08332-PKC Document 12 Filed 10/07/19 Page 1 of 1


                                                                     Lauren M. Paxton, Esq.
                                                                     908-964-2453
                                                                     lpaxton@olenderfeldman.com
                                                                     Please respond to New Jersey address



                                                                         October 7, 2019
VIA CM/ECF
Hon. P. Kevin Castel, U.S.D.J.
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Hai v. First Data Corporation, et al., Civil Action No.: 1:19-cv-8332-PKC
               Response to Pre-Motion Letter: Motion to Dismiss Counts VIII, IX, & X

Dear Judge Castel:

       This firm is counsel to Hamy Anthony Hai with respect to the above-reference case.
Pursuant to the Court’s Individual Rules of Practice, Plaintiff notes that the Initial Conference is
scheduled for November 4, 2019 at 12:00 p.m.
        We write in response to the Pre-Motion Letter filed by counsel for Defendants (Dkt. 9),
seeking leave to file a motion to dismiss Counts VIII, IX, and X of the Plaintiff’s Complaint (Dkt.
1), and seeking an adjournment of the Initial Conference. In the interest of expediency and to
avoid an unnecessary delay at the inception of this proceeding, Plaintiff will consent to voluntarily
dismiss Counts VIII, IX, and X of the Complaint without prejudice, subject to a reservation of
rights with regard to amendment of the Complaint following completion of discovery on the matter
of unpaid wages.

       In light of forgoing, no adjournment of the Initial Conference is warranted, and Plaintiff is
prepared to proceed on November 4, 2019 as scheduled.


                                              Very truly yours,

                                              /s/ Lauren M. Paxton
                                              LAUREN M. PAXTON

cc:    All counsel (via ECF)




 New Jersey                     New York
 422 Morris Avenue              1180 Avenue of the Americas, 8th Floor           olenderfeldman.com
 Summit, New Jersey 07901       New York, New York 10036                            fax: 908-810-6631
